Title: To George Washington from Thomas Johnson, 21 May 1785
From: Johnson, Thomas
To: Washington, George



Sir.
Fred[eric]k [Md.] 21 May 1785.

I shall forward your Letter of the 18 Inst. to Mr Lee I have no Opportunity of consulting him as to the place or Hour of Meeting: as it can make very little Difference to him or me and Alexandria will be most convenient to you and the other Gent. I propose to meet there at 10 OClock and shall write Mr Lee accordingly—I much wished to have been at the Meeting the 17th if I could have attended I should have endeavoured to excuse myself being under promise to attend at Williamsburgh next Month in the Fœderal Court and having a private Interest to adjust with the Company at the Great Falls I now agree to act as a Directer imagining that the Great Falls will not be an immediate Object but if I am mistaken in that or my Attend[an]ce at Williamsburgh will in any degree delay the Execution of the Work I shall chearfully make Room for some Body else who can attend and act with propriety. I am sir with great Truth & Respect Your most obedt Servant

Ths Johnson

